Citation Nr: 0710877	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for Schamberg's disease of the lower extremities 
prior to February 2, 2005.

2.  Entitlement to a disability rating in excess of 30 
percent for Schamberg's disease of the lower extremities on 
and after February 2, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, granted a 10 percent rating for Schamberg's disease of 
the lower extremities.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in January 2003 at the RO.  A 
transcript of the hearing is of record.  

In May 2003, the Board remanded this issue to address due 
process concerns and to develop additional evidence.  In 
August 2004, the Board disposed of other issues on appeal and 
remanded this matter for the purpose of additional 
development.  While the matter was pending on remand status, 
the RO granted a 30 percent rating for the veteran's 
Schamberg's disability effective February 2, 2005 and 
continued a 10 percent rating for this disorder prior to that 
date.  As this increased rating does not constitute a full 
grant of all benefits possible for the veteran's Schamberg's, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for the 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Because the increased rating was not effective to 
the date of the claim, the Board has recharacterized the 
issues to reflect the ratings currently on appeal.

The matter was remanded again in March 2006 for additional 
records.  All development requested on prior remands has been 
completed and this matter is returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Prior to February 2, 2005, the veteran's Schamberg's 
disease of the lower extremities was manifested by itching 
and no more than mild to moderately disfiguring lesions and 
superficial scarring, more than likely affecting less than 40 
percent of the lower extremities, which appeared to be 
activated by hot weather, with remission of symptoms in 
cooler weather, and with no clear evidence of a need for 
corticosteroids for 6 weeks or more per 12-month period.  

2.  As of February 2, 2005, the veteran's Schamberg's disease 
of the lower extremities is manifested by itching and only 
minimally disfiguring lesions and superficial, nonulcerated, 
negligibly disfiguring scarring which in total is shown to 
affect about 40 percent, but no more, of the lower 
extremities, and which appear to be activated by hot weather, 
with remission of symptoms in cooler weather.  There is also 
no evidence of any current treatment for this disease with 
any systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  


CONCLUSIONS OF LAW

1.  Prior to February 2, 2005, the criteria for an evaluation 
in excess of 10 percent disabling for service-connected 
Schamberg's disease of the lower extremities has not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, 
Diagnostic Codes 7800-7806 (2001).

2.  As of February 2, 2005, the criteria for an evaluation in 
excess of 30 percent disabling for service-connected 
Schamberg's disease of the lower extremities have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, 
Diagnostic Codes 7800-7806 (2001), 7800-7806 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
September 1998.  After adjudicating his claim, the VA 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
the August 2004 letter, which included notice of the 
requirements for an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and an 
additional letter sent by the in May 2006 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to these 
claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of February 2005 provides a current assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
duty to assist letter dated in May 2006.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

II.  Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to eczema (Diagnostic 
Code 7806), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for Schamberg's disease 
and that condition is rated, by analogy, under the criteria 
for evaluating eczema.  See 38 C.F.R. § 4.20.  A 10 percent 
rating is warranted for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  For eczema 
with exudation or itching that is constant and there are 
extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptional repugnance 
must be shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, a 10 percent 
rating is warranted for dermatitis or eczema where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation is warranted for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12- month period.  A 60 
percent evaluation for dermatitis or eczema is warranted with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118; Diagnostic Code 7806 (2006).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.); while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2006).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2006).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2006).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).

Service connection for Schamberg's disease was granted in 
March 1955 which assigned a noncompensable rating.  The 
veteran filed his increased rating claim in September 1998.  

Among the records submitted in conjunction with the increased 
rating claim are the following.  A June 1996 VA treatment 
record revealed that the veteran was seen for complaints of 
problems of foot fungus that seemed to break out in the 
summertime during hot weather.  Objective findings of the 
lower extremities revealed them to be grossly intact with 
good pulses, mild xerosis and dystrophic nails bilaterally.  
He had degeneration of the right nails consistent with fungal 
infection.  There was no vesicular reaction and the 
interspace was otherwise clean and dry bilaterally.  The 
diagnosis was tinea pedis and "skin condition."  

The report of a May 1997 VA examination revealed the veteran 
to state that he had Schaumberg's on both lower extremities 
for 45 years.  He said it was quite itchy and he used 
ointment prescribed by the clinic.  He said the rash worsened 
in warm weather.  Once the rash would fade, it would leave 
scars on the lower extremities.  Physical examination 
revealed that lower extremities showed blotchy areas of mild 
hyperpigmentation alternating with blotchy areas of 
depigmentation on both lower extremities below the knees and 
ankles.  The diagnosis was Schaumberg's disease, bilateral 
lower extremities.  

The report of a February 1999 VA skin examination noted the 
history of Schaumberg's disease dating back to service.  He 
complained of an itchy rash on the lower extremities, treated 
with hydrocortisone, prednisone and doxycycline.  He said the 
rash comes and goes and that he was currently improving from 
a recent flare-up.  Physical examination revealed that lower 
extremities showed extensive deep pigmented scarring over the 
anterior tibias bilaterally.  There was a petechial rash 
involving both lower extremities, lower legs onto the feet.  
The diagnosis was Schamberg's disease, bilateral lower 
extremities.  

In July 2000 the veteran was diagnosed with squamous cell 
carcinoma (SCC) on the skin of the left forearm.  

VA treatment records reflect that the diagnosis of 
Schaumberg's disease was repeatedly listed in the active 
diagnosis/problem list in records from 2001 though 2005.  
Regarding medications, he was noted to be prescribed 
Clobetasol topical for history of Schaumberg's disease in May 
2002.  He was also noted to have prescriptions of Clindamycin 
gel, a topical anti acne agent between 2002 and 2003 and on 
an Clotrimazole, an antifungal agent, between 2002 and 2005, 
though it was not clear whether either of these medications 
were to treat Schamberg's symptoms.  

A June 2001 dermatology record noted lesions of the upper 
extremities, face and ears and was an above the waist 
examination.  There was no mention of Schaumberg's in the 
diagnoses, which included actinic keratosis (AK), sebborheic 
keratosis, (SK), lentigo, suture granuloma, lipoma and 
history of SCC.  

In December 2001 the veteran was seen in dermatology with a 
history of AK, and Bowen's left forearm excised in November 
2000.  He was here for 6 month follow up with complaints of a 
bump on the left side of his neck for 2 months.  Physical 
examination involved the back, chest and neck, with the legs 
not addressed.  The diagnoses was history of skin cancer, 
rule out basal cell carcinoma (BCC) of the right neck.  No 
mention of Schaumberg's was made in this record.  

In January 2002 the veteran was awaiting a procedure for BCC 
and had a punch biopsy on the right neck lesion.  

In May 2002 a lesion documentation examined areas of the 
head, face, back, right upper extremity and left upper 
extremity.  He was diagnosed with status post BCC, and 
Schaumberg's disease of the legs.  

The veteran testified at his January 2003 Travel Board 
hearing that he had been prescribed a cream to lessen the 
itching.  He testified the condition had active and dormant 
stages and hot weather activated the condition.  The veteran 
further noted that he gets lesions on his legs almost like a 
hemorrhage under the skin of a dark reddish color.  He 
indicated it would then gradually fade to a rust color in 
about a year and then eventually would turn into scarring 
over time.  He had numerous such scars on his legs from the 
disease.  The number of scars increased each year as the 
disease continued.  His symptoms were itching, lesions and 
scarring.  

In April 2003 the veteran was seen for an interval checkup 
for a history of BCC times 3 in the past.  Findings of crusty 
spots on the face, trunk and extremities were reported in 
detail, but no findings regarding Schaumberg's disease were 
reported.  The assessment was history of BCC, with no new 
lesions identified, AK and SK.   

The report of a November 2003 VA examination of the skin 
noted a history of Schaumberg's disease diagnosed in 1951 
that occurred in both lower legs.  He reported an 
approximately 5 year cycle from the appearance of 
erythematous lesions to scarring, which was hyperpigmented to 
across his shins.  He did not wear shorts because he felt 
these areas were disfigured.  Most of the scarring was in the 
anterior shins between the ankles and knees.  Flare-ups 
happened at times and it was unpredictable.  It would itch in 
the heat.  He would get uncomfortable rash with erythema 
which would eventually change color to a hyperpigmented scar.  
His current treatment was Felodipin, Zantac, Albuterol and 
Flovent.  Physical examination revealed that the skin of the 
shins revealed scattered erythematous lesions across the 
anterior shins, some of which appeared to be punctuates.  
There were areas of hypopigmented scarring extending in a 
narrow zone across the anterior shins to the ankles 
bilaterally.  These areas were scattered across the shins.  
It was mildly to moderately disfiguring.  The assessment was 
bilateral shin dermatitis and history of Schaumberg's 
disease.  

A November 2003 addendum to the VA examination regarding 
Schamburg's disease gave an opinion that this condition 
involves primarily the anterior shins.  It was moderately 
disfiguring and caused symptoms of itching.  

In February 2004 the veteran was seen by the dermatology 
clinic with a history of BCC times 3 for interval evaluation.  
The area examined included some unrelated lesions on his head 
and back but also included hematite red follicular macules on 
his legs.  The assessment included a history of BCC, with no 
evidence of skin cancer, AK and Schaumberg's disease, with 
expectant management.  

In August 2004 he was followed up for a problem list that 
included Schaumberg's.  His skin problems were stable.  

The report of a February 2005 VA examination reflects that 
the veteran gave a history of developing Schamberg's disease 
in the service in 1951, when he had woken up one day with 
dark red blood under his skin.  He reported that he has had 
itching and discomfort in both lower extremities since 1951.  
By the time he had another workup in 1954, he had scarring on 
both legs, and has ever since.  He reported that the itching 
and scarring which is constant, never completely resolved.  
It was worse in the warm weather, especially the summer.  He 
had 6 month flare-ups in the summer.  At present time of the 
examination was the best time of the year for his condition.  
It itched daily, but he used no medication or other treatment 
for the itching.  He did not wear shorts, but wore long pants 
to keep the legs covered.  He did not have any specific 
disability related to this problem.  He had no psychiatric 
disability.  He indicated that he did itch more in the 
morning when he gets up.  He has not had treatment in 2 
years.  He indicated that he has been seen by the VA 
dermatology department numerous times and Schaumberg's 
disease was documented on numerous occasions.  

Physical examination of the skin revealed a mildly 
disfiguring outbreak of scattered erythematous very small 
papules across the anterior shins.  There were dozens of 
these which were 1 millimeter in diameter scattered across 
both anterior shins.  There were also scattered regions of 
scarring and the scars measured about 1-2 millimeters in 
diameter and were scattered across the shins anteriorly.  
There were a few scattered across the dorsum of the proximal 
feet and the posterior aspects of the lower calves.  There 
were no lesions seen on the upper 1/2 of the calf region and 
there were only a few scattered across the dorsum of the 
feet.  Lesions were located anteriorly and also on the 
lateral and medial lower inferior aspects of the lower legs, 
between the knees and ankles.  These were minimally 
disfiguring.  There were no associated scratch marks noted.  
The examiner estimated there were about 40 percent of the 
lower legs and 50 percent of the ankles and dorsum of the 
feet skin were involved with scattered lesions at 1 time or 
another across the lower legs including scattered scarring.  
The examiner estimated that about 3 percent of the entire 
body was involved at this time.  There were a few incidental 
scratch marks noted across the shins, unrelated at this time.  
The scarring was nonulcerated, non depressed, well nourished, 
non tender and negligibly disfiguring.  However scarring may 
become more disfiguring were the veteran to become tanned.  
The examiner reviewed the claims folders in detail.  He was 
noted to have been seen by the dermatology clinic who noted 
Schamberg's on several occasions, most recently in August 
2004.  He had "hematite red" follicular macules on the 
legs.  The diagnosis was Schamberg's disease, and treatment 
was expected management.  The assessment from the VA 
examination was Schimberg's disease.  The color photos were 
taken and submitted.  The examiner opined that this was a 
mild to moderate condition.  This skin disorder appeared to 
peak in the summer and that this was not the time when the 
condition peaks.  

Review of the photos taken with the February 2005 examination 
revealed little discernable findings, aside from a red mark 
in the middle of the right shin and another red mark on the 
right foot. 

In July 2005 the veteran was seen in dermatology for a follow 
up of a history that included BCC times three, status post 
MOHS in the past as well as a history of Schaumberg's 
disease.  On this day he complained of rough spots under his 
eye as well as a rough lesion in the right groin area which 
had returned after he scratched it off.  Examination included 
the lesions in these areas which were described in detail and 
also included findings of mild hypo/hyper pigmentary changes 
in the bilateral lower extremities consistent with 
Schaumberg's disease.  The diagnosis included Schaumberg's 
disease.  Also diagnosed AK, SK and history of BCC times 3, 
no evidence of recurrence.  

A VA record from October 2005 reflects that he was treated 
for ecchymosis of the right ankle, although he did not recall 
any trauma or insect bites.  He had mild swelling of the 
distal lower extremity with associated ecchymosis and slight 
tenderness of the ankle, but not other significant findings.  
He was diagnosed with eccymosis of the right ankle most 
likely from mild trauma.

VA treatment records from 2006 do not reflect any treatment 
for Schaumberg's disease.  However he was seen in January 
2006 for lesions on his back, arms and neck that were 
diagnosed as seborrheic keratosis.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant in excess of 
10 percent disabling prior to February 2, 2005 and against a 
grant in excess of 30 percent disabling as of February 2, 
2005 for the Schamberg's disease of the lower extremities. 

Regarding the evidence prior to February 2, 2005, the 
evidence overall does not reflect that this disease, which 
was shown only to affect the legs below the knees, was more 
than 10 percent disabling.  The evidence up to February 2, 
2005 revealed that this disease had both active and dormant 
periods, which apparently were dependent on the weather, with 
hot weather said to activate it.  

Much of the dermatology records from prior to this date 
addressed other unrelated skin disorders such as skin cancer 
and keratosis affecting other areas of the body, with little 
findings regarding the Schamberg's except to note some 
findings of scarring on the legs.  The Schamberg's was 
repeatedly noted in the active diagnosis and problems list 
however in the records from 2001 through 2004.  The findings 
from the November 2003 VA examination and addendum indicate 
the disease, which involved some scattered lesions and 
scattered scarring primarily on the anterior shins, was only 
moderately disfiguring and caused symptoms of itching.

Although scarring and lesions were noted in the treatment 
records as well as in VA examinations from February 1999 and 
November 2003, none of these records or examinations prior to 
February 2, 2005 specified the exact amount or percentage of 
area that was actually involved, other than to indicate that 
it was on the lower legs and feet, not elsewhere on the body.  
Thus it is not possible to ascertain with certainty through 
these records whether a higher rating would be warranted 
under the current criteria for scarring which would allow for 
a rating in excess of 10 percent disabling based on the 
square inches or square centimeters involved.  See 
38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7805 (2006).  However the evidence prior to February 2, 2005 
does suggest that the scarring was only superficial, did not 
restrict movement and only involved the lower legs, not any 
other part of the body, so it is less than likely that the 
scarring would warrant a rating in excess of 10 percent 
disabling under this criteria.  Id.  For the same reasons, 
this evidence prior to February 2, 2005 would not meet the 
criteria for an increased rating in excess of 10 percent 
disabling under the criteria for scars in effect prior to 
August 30, 2002.  

Likewise prior to February 2, 2005, it is not possible to 
clearly ascertain whether the percentage of the veteran's 
body affected by Schamberg's disease would meet the criteria 
for a higher rating under the current criteria for eczema and 
dermatitis, which would allow a 30 percent rating for 
dermatitis which involves either 20 to 40 percent of the 
exposed areas affected or of the entire body.  See 
38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic Codes 7806 (2006).  
However the evidence prior to that day does not reflect that 
the disease, which was restricted to the lower legs, required 
systemic therapy such as corticosteroids for a duration of 
six weeks or more, with only brief mention made of cortisone 
treatment and no clear indication as to the duration of its 
use.  Thus it is less than likely prior to February 2, 2005, 
that the disease warrants a rating in excess of 10 percent 
under the current criteria for eczema and dermatitis.  
Likewise the evidence fails to reflect that the Schamberg's 
which apparently had periods of activity and dormancy, was 
manifested by exudation or itching that is constant and there 
are extensive lesions or marked disfigurement.  Thus a higher 
rating would not be warranted under the criteria for eczema 
prior to August 30, 2002.  In summary, the preponderance of 
the evidence is against an increased rating for the veteran's 
Schamberg's disease prior to February 2, 2005.  

Regarding the Schamberg's disease now found to be 30 percent 
disabling as of February 2, 2005, this was granted based on 
the findings from the VA examination of the same date.  The 
findings of disfigurement and scarring across 40 percent of 
the lower legs were noted to meet the criteria for a 30 
percent based on 20 to 40 percent of an exposed area 
affected.  See 38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (2006).  

However the findings from this February 2005 examination and 
from the VA records subsequent to this examination fail to 
reveal that the veteran's Schamberg's disease is more than 30 
percent disabling.  There is no evidence indicating that 
there is more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  In fact the records now 
suggest that he has not used any medications for this 
condition since 2004.  Nor does his scarring involve an area 
or areas exceeding 144 square inches (929 square 
centimeters).  Nor is his disease, which is described now as 
only negligibly to be minimally disfiguring, shown to be 
involved with ulceration, extensive exfoliation, crusting, 
nervous manifestations or exceptionally repugnant.

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent for the Schamberg's prior to February 2, 
2005 and against a rating in excess of 30 percent as of that 
date.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's Schamberg's disease resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 10 percent disabling for 
Schamberg's disease of the lower extremities prior to 
February 2, 2005, is denied.

A disability rating in excess of 30 percent disabling for 
Schamberg's disease of the lower extremities as of February 
2, 2005, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


